UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 In the Matter of Dreyfus ETF Trust The Dreyfus Corporation MBSC Securities Corporation File No. 812-13782 Amended Application for an Order under Section 6(c) of the Investment Company Act of 1940, as amended, for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act, under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act, and under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act. All communications and orders to: Jeff Prusnofsky The Dreyfus Corporation 200 Park Avenue New York, New York 10166 With a copy to: Stuart M. Strauss, Esq. Dechert LLP 1095 Avenue of the Americas New York, New York 10036 Page 1 of 78 sequentially numbered pages (including exhibits). As filed with the Securities and Exchange Commission on December 7 , 2010. Table of Contents Page IINTRODUCTION 4 A. Summary of Application 4 B.Comparability of Relief Sought to Prior Relief Granted by the Securities and Exchange Commission 8 II.APPLICANTS AND OTHER PRINCIPAL PARTIES 8 A. The Trust 8 B. The Adviser and Sub-Advisers 9 C. The Distributor 9 III. APPLICANTS PROPOSAL 10 A.Description of the Funds 10 1. Investment Objectives and Strategy 10 2. Implementation of Investment Strategy 11 3. Additional Policies 12 a. General 12 b. Depositary Receipts 12 4. Management of the Funds 13 B. Description of Purchase and Redemption Provisions . 13 C. Capital Structure and Voting Rights; Book-Entry 15 D. Exchange Listing 15 E. Sales of Shares 16 1. General 16 2. Payment Requirements for Creation Units . 19 3.Placement and Acceptance of Creation Unit Purchase Orders 23 4. Purchases Through the Shares Clearing Process . 23 5.Purchases Outside the Shares Clearing Process 24 6. Rejection of Creation Unit Purchase Orders 25 2 Table of Contents Page F. Pricing 26 G. Redemption 26 H. Transaction Fees 30 I. Dividends, Distributions and Tax 31 J. Dividend Reinvestment Service 32 K.Shareholder Transaction and Distribution Expenses 32 L. Shareholder Reports 32 M. Availability of Information . 32 N. Sales and Marketing Materials and Prospectus Disclosure 34 O. Procedure by Which Shares Will Reach Investors: Disclosure Documents 36 IV. IN SUPPORT OF THIS APPLICATION 39 A. Summary of this Application 39 B. Benefits of the Proposal 41 1. Intra-Day Trading 42 2. Maintaining a Competitive Position in the Global Securities Markets . 42 C. The Product Does Not Raise Concerns 42 1. Structure and Operation of the Trust and the Funds Compared to Index-ETFs 42 a. Portfolio Transparency, Front Running and Free Riding 43 b. Liquidity of Portfolio Securities44 c. Arbitrage Mechanism 44 2. Investor Uses and Benefits of Products 45 3. The Commission Should Grant the Exemptive Relief Requested 46 V. REQUEST FOR ORDER 47 A. Exemption from the Provisions of Sections 2(a)(32) and 5(a)(1) 47 B. Exemption from the Provisions of Section 22(d) and Rule 22c-1 49 C. Exemption from the Provisions of Sections 17(a)(1) and 17(a)(2) 53 D. Exemption from the Provisions of Section 22(e) 59 E. Exemptions from the Provisions of Section 12(d)(1) 62 1. Concerns Underlying Sections 12(d)(1)(A) and (B) 63 VI. EXPRESS CONDITIONS TO THIS APPLICATION 67 A. Actively Managed Exchange-Traded Fund Relief . 67 B. Section 12(d)(1) Relief 68 VII. NAMES AND ADDRESSES . 71 3 I. INTRODUCTION A. Summary of Application Dreyfus ETF Trust ( Trust ), The Dreyfus Corporation ( Adviser ) and MBSC Securities Corporation ( Distributor  and, together with the Trust and the Adviser,  Applicants ) apply for and request an order under Section 6(c) of the Investment Company Act of 1940, as amended, (the  Act ) for an exemption from Sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and from Rule 22c-1 under the Act, under Section 12(d)(1)(J) of the Act for an exemption from Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act, and under Sections 6(c) and 17(b) of the Act for an exemption from Sections 17(a)(1) and 17(a)(2) of the Act ( Order ). Applicants request that the Order requested herein apply to the initial series of the Trust described herein ( Initial Fund ), as well as to additional series of the Trust, existing open-end management investment companies (or series thereof) and open-end management investment companies (or series thereof) that may be created in the future, which operate as actively-managed exchange-traded funds [1] ( Future Funds ). Any Future Fund will (a) be advised by the Adviser or an entity controlling, controlled by, or under common control with the Adviser and (b) comply with the terms and conditions of this amended Application. The Initial Fund and the Future Funds together are referred to herein as the  Funds . Each Fund relying on the exemptive relief will operate as an actively managed exchange-traded fund ( ETF ). The requested Order would permit, among other things: [1] With respect to the relief requested under Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act only, Applicants hereby request that such relief extend to other such entities which operate as index-based exchange-traded funds pursuant to any separate order granted by the Commission. For purposes of this Application, the term Future Funds will include such index-based exchange-traded funds with respect to the relief requested from Section 12(d)(1)(A) and 12(d)(1)(B) only. 4 · shares ( Shares ) of the Funds to trade on one or more national securities exchanges, as defined in Section 2(a)(26) of the Act (herein collectively referred to as an  Exchange ), at prices set by the market rather than at net asset value per share ( NAV ); · Shares to be redeemable in large aggregations only ( Creation Units ); · certain Funds that invest in foreign securities to pay redemption proceeds more than seven calendar days after Creation Units are tendered for redemption; · certain affiliated persons of the Funds, and affiliated persons of such affiliated persons ( second-tier affiliates ), to buy securities from, and sell securities to, the Funds in connection with the in-kind purchase and redemption of the Shares; · Funds of Funds (as defined below) to acquire Shares of the Funds beyond the limitations in Section 12(d)(1)(A); · the Funds, any principal underwriter for a Fund and any Broker (as defined below) to sell Shares of the Funds to a Fund of Funds (as defined below) beyond the limitations in Section 12(d)(1)(B); and · a Fund to sell its Shares to and redeem its Shares from a Fund of Funds (as defined below) of which the Fund is an affiliated person or a second-tier affiliate. Applicants believe that (a) with respect to the relief requested pursuant to Section 6(c), the requested exemption for the proposed transactions is appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the Act, and (b) with respect to the relief requested pursuant to Section 17(b), the proposed transactions, including the consideration to be paid or received, are reasonable and fair and do not involve overreaching on the part of any person concerned; the proposed transactions are consistent with the investment objective and policies of each Fund; and the proposed transactions are consistent with the general purposes of the Act. 5 With respect to Section 12(d)(1), Applicants are requesting relief ( Fund of Funds Relief ) to permit management investment companies and unit investment trusts ( UITs ) registered under the Act that are not part of the same group of investment companies, within the meaning of Section 12(d)(1)(G)(ii) of the Act, as the Funds (such registered management investment companies are referred to as  Investing Management Companies , such UITs are referred to as  Investing Trusts , and Investing Management Companies and Investing Trusts are collectively referred to as  Funds of Funds ), to acquire Shares beyond the limitations in Section 12(d)(1)(A) and to permit the Funds, and any principal underwriter for the Funds, and any broker or dealer registered under the Securities Exchange Act of 1934 ( Exchange Act  and such persons registered under the Exchange Act,  Brokers ), to sell Shares beyond the limitations in Section 12(d)(l)(B). Applicants request that any exemption under Section 12(d)(1)(J) from Sections 12(d)(1)(A) and (B) apply to: (1) each Fund that is currently or subsequently part of the same group of investment companies as the Funds within the meaning of Section 12(d)(1)(G)(ii) of the Act, as well as any principal underwriter for the Funds and any Brokers selling Shares of a Fund to Funds of Funds; and (2) each Fund of Funds that enters into a participation agreement ( FOF Participation Agreement ) with a Fund. [2] Funds of Funds do not include the Funds. Applicants believe that the exemptive relief requested under Section 12(d)(1)(J) is appropriate. Section 12(d)(1)(J) of the Act provides that the Securities and Exchange Commission ( Commission ) may exempt any person, security or transaction, or any class or classes of persons, securities or transactions, from any provision of Section 12(d)(1) if the exemption is consistent with the public interest and the protection of investors. The legislative history of Section 12(d)(1)(J) indicates that when granting relief under Section 12(d)(1)(J), the Commission should consider, among other things, the extent to which a proposed arrangement is subject to conditions that are designed to address conflicts of interest and overreaching by a participant in the arrangement, so that the abuses that gave rise to the initial adoption of the Acts restrictions against investment companies investing in other investment companies are not repeated. [3] Applicants believe that the conditions for relief, described at length herein, adequately address the concerns underlying Sections 12(d)(1)(A) and 12(d)(1)(B) of the Act and that a grant of relief would be consistent with Section 12(d)(1)(J) of the Act. [2] In no case will a Fund that invests in other open- and/or closed-end investment companies and/or ETFs as a fund of funds rely on the exemption from Section 12(d)(1) being requested in this Application. 6 In connection with the Fund of Funds Relief sought, Applicants are further requesting relief under Sections 6(c) and 17(b) from Sections 17(a)(1) and (2) to permit a Fund to sell its Shares to and redeem its Shares from, and engage in the in-kind transactions that would accompany such sales and redemptions with, certain Funds of Funds of which the Funds are affiliated persons or second-tier affiliates. All entities that currently intend to rely on the Order are named as Applicants. Any other entity that relies on the Order in the future will comply with the terms and conditions of this Application. [4] A Fund of Funds may rely on the Order only to invest in the Funds and not in any other registered investment company. The FOF Participation Agreement also will include this acknowledgement. [3] H.R. Rep. No. 622, 104th Cong., 2d Sess., at 43-44 (1996). [4] The Funds will comply with the disclosure requirements adopted by the Commission in IC Rel. No. 28584 (January 13, 2009). 7 B. Comparability of Relief Sought to Prior Relief Granted by the Securities and Exchange Commission Applicants seek relief to permit an actively managed fund to issue exchange-traded shares, substantially similar to the relief granted by the Commission to applicants with respect to other open-end management investment companies currently operating as actively managed ETFs. [5] II. APPLICANTS AND OTHER PRINCIPAL PARTIES A. The Trust The Trust, which is organized as a Massachusetts business trust, will be an open-end management investment company. The Trust will initially be comprised of one Initial Fund. The Trust will be overseen by a Board of Trustees ( Board ). The investment objective of the Initial Fund is to seek capital growth. The Trust will be registered with the Commission as an open-end management investment company and will offer and sell its Shares pursuant to a registration statement on Form N‑1A to be filed with the Commission under the Securities Act of 1933 (the  Securities Act ) and the Act. The Trust intends to file Forms N-8A and N-1A with the Commission in connection with the proposed offering of the Initial Fund following the submission of this amended Application. [5] See In the Matter of Pacific Investment Management Company LLC and PIMCO ETF Trust, IC Rel. No. 28949 (October 20, 2009) (notice) and IC Rel. No. 28993 (November 10, 2009) (order); In the Matter of Grail Advisors, LLC and Grail Advisors ETF Trust (formerly known as Grail Advisors Alpha ETF Trust) , IC Rel. No. 28571 (December 23, 2008) (notice) and IC Rel. No. 28604 (January 16, 2009) (order); In the Matter of WisdomTree Asset Management, Inc. and WisdomTree Trust , IC Rel. No. 28419 (September 29, 2008) (notice) and IC Rel. No. 28471 (October 27, 2008) (order); In the Matter of First Trust Advisors L.P., et al. , IC Rel. No. 28421 (September 29, 2008) (notice) and IC Rel. No. 28468 (October 27, 2008) (order); In the Matter of PowerShares Capital Management LLC, et al. , IC Rel. No. 28411 (September 29, 2008) (notice) and IC Rel. No. 28467 (October 27, 2008) (order) ( Active PowerShares Order ), amending In the Matter of PowerShares Capital Management LLC, et al. , IC Rel. No. 28140 (February 1, 2008) (notice) and IC Rel. No. 28171 (February 27, 2008) (order); and In the Matter of Bear Stearns Active ETF Trust, et al ., IC Rel. Nos. 28172 (February 27, 2008) (order) and 28143 (February 5, 2008) (notice). 8 B. The Adviser and Sub-Advisers The Adviser will be the investment adviser to the Initial Fund. The Adviser has its principal office located at 200 Park Avenue, New York, New York 10166 . The Adviser is registered with the Commission as an investment adviser under Section 203 of the Investment Advisers Act of 1940 ( Advisers Act ). The Adviser is a corporation organized under the laws of the state of New York. The Adviser may enter into sub-advisory agreements with one or more investment advisers, each of which will serve as sub-advisers to a Fund (each, a  Sub-Adviser ). Each Sub-Adviser will be registered with the Commission as an investment adviser under Section 203 of the Advisers Act. Each Sub-Adviser may have a number of other clients, which may include open-end management investment companies that are registered under the Act, separately managed accounts for institutional investors, privately offered funds that are not deemed to be investment companies in reliance on Sections 3(c)(1), (3)(c)(7) or 3(c)(11) of the Act, closed-end funds and business development companies (collectively,  Client Accounts ) C. The Distributor The Trust will enter into a distribution agreement with the Distributor. The Distributor is a New York corporation and is an affiliated person of the Adviser. The Trust may also enter into additional distribution agreements with one or more other distributors (each a  Future Distributor ). Applicants request that the Order requested herein apply to the Distributor and to each Future Distributor that complies with the terms and conditions of this Application. Both the Distributor and any Future Distributor will be a Broker and will act as distributor and principal underwriter of one or more of the Funds and will distribute Shares on an agency basis. Neither the Distributor nor any Future Distributor is or will be affiliated with any Exchange. The Distributor or Future Distributor of any Fund may be an affiliated person or a second-tier affiliate of that Funds Adviser and/or Sub-Advisers. 9 III. APPLICANTS PROPOSAL A. Description of the Funds 1. Investment Objectives and Strategy The Adviser and/or a Sub-
